UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) June 13, 2017 QAD Inc. (Exact name of registrant as specified in its charter) Delaware 0-22823 77-0105228 (State or other jurisdiction (Commission (IRS Employer Identification Number) of incorporation) File Number) 100 Innovation Place, Santa Barbara, California 93108 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code (805) 566-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerginggrowthcompany☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ Item 5.07 Submission of Matters to a Vote of Security Holders On June 13, 2017, the Company held its 2017 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the presence, in person or by proxy, of stockholders holding at least a majority of the voting power of the Company's outstanding Class A common stock (the “Class A Stock”) and Class B common stock (the “Class B Stock”) constituted a quorum for the transaction of business. Each share of Class A Stock has one-twentieth (1/20th) of a vote and each share of Class B Stock has one (1) vote. As of the record date of April 17, 2017 (the “Record Date”), the issued and outstanding voting securities of the Company were as follows: 1.15,812,189 shares of the Class A Stock, equivalent to 790,609 votes outstanding of Class A Stock; and 2.3,210,303 shares of the Class B Stock, equivalent to 3,210,303 votes outstanding of Class B Stock. 3.Total shares outstanding equaled 19,022,492 equivalent to a total of 4,000,912 votes entitled to be cast. Present at the meeting, in person or by proxy on a combined basis of Class A and Class B common stock, were 16,019,374 shares, equivalent to 3,518,528 shares voted, representing 87.94% of the shares entitled to vote as of the Record Date, constituting a quorum for the purposes of the Annual Meeting. The final voting results (based on votes eligible to be cast) on each of the matters submitted to a vote of stockholders were as follows: Proposal No. 1. Election of Directors. The Company's stockholders elected, by a plurality of the shares present in person or represented by proxy at the Annual Meeting, each of the six director nominees to the board of directors, to serve until our 2018 annual meeting of stockholders or until his or her respective successor has been elected, as follows: CLASS A AND CLASS B COMMON STOCK VOTING TOGETHER FOR PERCENTAGE WITHHELD PERCENTAGE Karl F. Lopker 3,208,335 91.18% 310,192 8.81% Pamela M. Lopker 3,197,146 90.86% 321,381 9.13% Scott J. Adelson 3,451,087 98.08% 67,441 1.91% Lee D. Roberts 3,484,515 99.03% 34,013 0.96% Peter R. van Cuylenburg 3,441,752 97.81% 76,776 2.18% Leslie J. Stretch 3,485,918 99.07% 32,610 0.92% 2.The advisory vote to approve the compensation of the Company's named executive officers was approved by at least a majority vote of stockholders as follows: CLASS A AND CLASS B VOTING TOGETHER FOR AGAINST ABSTAIN BROKER NON- VOTES Total Voted 3,455,041 59,919 3,568 - % of Voted 98.19% 1.70% 0.10% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QAD Inc. Dated: June16, 2017 By: /s/ Daniel Lender Daniel Lender Chief Financial Officer, Secretary
